DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 20 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,863,520 B2 (hereinafter referred to as “Bai”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of the instant application merely broaden the scope of claims 1-29 of Bai.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11, 13, 16-18, 23, 25, 27, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. WO 2014/126519 A1 (hereinafter referred to as “Wang”). Note Wang was cited by the applicant in the IDS received 20 July 2022.
	As to claims 1 and 15, Wang teaches an apparatus (pages 15-17; figure 6: UE) comprising:
one or more memories having computer-readable instructions stored therein (pages 15-17; figure 6: memory); and
one or more processors configured to execute the computer-readable instructions pages 15-17; figure 6: processor) to:
determine one or more parameters associated with communications with a base station over a time duration (page 15, lines 12-17: determine channel characteristics of communications with eNodeB);
determine, based on the one or more parameters, a tone pattern for a reference signal for use in communications with the base station over a future time duration (page 15, lines 10-17: select RS pattern to be used in subsequent transmission with eNodeB based on the channel characteristics); and
transmit the tone pattern to the base station (page 15, lines 10-15; figure 4A: UE recommends RS pattern to eNodeB and sends message to the eNodeB indicating the recommendation).
As to claims 2 and 16, Wang teaches the apparatus of claim 15, wherein the tone pattern is determined from a plurality of existing tone patterns for communication of the reference signal (page 15, lines 12-13).
As to claims 3 and 17, Wang teaches the apparatus of claim 15, wherein the tone pattern is formed by an irregular arrangement of resource elements in a resource block for communication of the reference signal (figure 1).
As to claims 4 and 18, Wang teaches the apparatus of claim 15, wherein the one or more processors are further configured to execute the computer-readable instructions to:
receive, from the base station, the reference signal having the tone pattern (page 12, lines 7-8; figure 4A).
As to claims 9 and 23, Wang teaches the apparatus of claim 15, wherein the reference signal is Channel State Information - Reference Signal (CSI-RS) (page 11, lines 26-27).
As to claims 11 and 25, Wang teaches the apparatus of claim 15, wherein the reference signal is a downlink reference signal (page 11, line 28).
As to claims 13 and 27, Wang teaches the apparatus of claim 15, wherein the tone pattern is transmitted to the base station over one or more of a Physical Uplink Control Channel (PUCCH), MAC Control Element (MAC-CE), or Radio Resource Control layer (page 15, lines 10-12, 14-15, and 25-28).
As to claims 29 and 30, claims 29 and 30 are rejected the same way as claims 1 and 15. Note Wang further teaches the method is performed by a base station (page 15, line 30: the method is applied in the downlink or the uplink).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Soltani et al. “Pilot Pattern Design for Deep Learning-Based Channel Estimation in OFDM Systems” (hereinafter referred to as “Soltani”). Note Soltani was cited by the applicant in the IDS received 20 July 2022.
	As to claims 5 and 19, Wang teaches the apparatus of claim 15.
	Although Wang teaches “The apparatus of claim 15,” Wang does not explicitly disclose “determine the tone pattern using a machine learning model”.
	However, Soltani teaches determine the tone pattern using a machine learning model (§III; figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wang by including “determine the tone pattern using a machine learning model” as taught by Soltani because it provides Wang’s apparatus with the enhanced capability of finding the most informative locations for pilot transmission (Soltani, Abstract and §III; figures 3-4).
As to claims 6 and 20, Wang in view of Soltani teaches the apparatus of claim 19.
	Soltani further teaches wherein the machine learning model is configured to output the tone pattern based on the one or more parameters (§III; figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wang in view of Soltani by including “wherein the machine learning model is configured to output the tone pattern based on the one or more parameters” as further taught by Soltani for the same rationale as set forth in claim 19 (Soltani, Abstract and §III; figures 3-4).
As to claims 7 and 21, Wang in view of Soltani teaches the apparatus of claim 19.
	Soltani further teaches retrain the machine learning model upon detection of a triggering condition (§III; figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wang in view of Soltani by including “retrain the machine learning model upon detection of a triggering condition” as further taught by Soltani for the same rationale as set forth in claim 19 (Soltani, Abstract and §III; figures 3-4).
As to claims 8 and 22, Wang in view of Soltani teaches the apparatus of claim 21.
	Soltani further teaches wherein the triggering condition is at least one of a change in a mobility status of the apparatus and a channel estimation error (§III; figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wang in view of Soltani by including “wherein the triggering condition is at least one of a change in a mobility status of the apparatus and a channel estimation error” as further taught by Soltani for the same rationale as set forth in claim 19 (Soltani, Abstract and §III; figures 3-4).

Claim(s) 10, 14, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of 3GPP R1-2008491 “Discussion on potential positioning enhancements” (hereinafter referred to as “3GPP”). Note 3GPP was cited by the applicant in the IDS received 20 July 2022.
	As to claims 10 and 24, Wang teaches the apparatus of claim 15.
	Although Wang teaches “The apparatus of claim 15,” Wang does not explicitly disclose “wherein the reference signal is a Tracking Reference Signal (TRS)”.
	However, 3GPP teaches wherein the reference signal is a Tracking Reference Signal (TRS) (§2.3, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wang by including “wherein the reference signal is a Tracking Reference Signal (TRS)” as taught by 3GPP because it provides Wang’s apparatus with the enhanced capability of applying the selected pattern to tracking reference signals (3GPP, §2.3, lines 1-4).
As to claims 14 and 28, Wang teaches the apparatus of claim 15.
	Although Wang teaches “The apparatus of claim 15,” Wang does not explicitly disclose “wherein the one or more parameters include at least a location of the apparatus, an environmental condition associated with the location, and a mobility status of the apparatus”.
	However, 3GPP teaches wherein the one or more parameters include at least a location of the apparatus, an environmental condition associated with the location, and a mobility status of the apparatus (§2.3, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Wang by including “wherein the one or more parameters include at least a location of the apparatus, an environmental condition associated with the location, and a mobility status of the apparatus” as taught by 3GPP because it provides Wang’s apparatus with the enhanced capability of applying the selected pattern to tracking reference signals (3GPP, §2.3, lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. WO 2019/048050 A1 – Indicating Phase Tracking Reference Signal Pattern
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469